Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.
Detailed Action
2. 	This action is in response to the filing with the office dated 12/10/2020.
3.	Claims 1, 11 and 21 have been amended. Currently claims 1-15 and 17-23 are pending in this office action. 
Terminal Disclaimer
4.	The terminal disclaimer filed on 3/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10789283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Examiner’s Amendment
5.	An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in a phone interview with Marina Portnova (Reg. No. 45,750) on 03/25/2021.
The application has been amended as follows:

Claim 11 (Currently amended) A system for suggesting new content to an author, the system comprising: a memory and a hardware processor, coupled to the memory,  to: obtain first content of a document that is being written by the author in a first user interface presented on a screen of a user device of the author, wherein the first user interface comprises a button presented with a first visual characteristic indicating that new content related to the first content of the document is not available for viewing by the author; while the document is being written in the first user interface: perform write-learn operations as applicable to the first content of the document;  responsive to the write-learn operations identifying the new content related to the first content of the document, cause the button in the first user interface to be presented with a second visual characteristic indicating that the new content related to the first content of the document is available for viewing by the author, wherein to perform the write-learn operations, the processor is to: (iv) determine a topic of the first content of the document; (v) identify one or more predictive 
Allowable Subject matter
6.	Claims 1, 11 and 21 are allowed.
7.    	Claims 2-10, 12-15, 17-20 and 22-23 are allowed as being dependent on the independent claim 1 and 11.
Reasons for Allowance
8. 	The following is an examiner's statement of reasons for allowance: The amendments to claims 1, 11 and 21 overcome the prior art cited in the Final Rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims,

	A method, A system and A processor-readable non-transitory storage medium storing processor-executable instructions for suggesting new content to an author comprising:  “obtaining first content of a document that is being written by the author in a first user interface presented on a screen of a user device of the author, wherein the first user interface comprises a button presented with a first visual characteristic indicating that new content related to the first content of the document is not available for viewing by the author; while the document is being written in the first user interface: performing write-learn operations as applicable to the first content of the document; responsive to the write-learn operations identifying the new content related to the first content of the document, causing the button in the first user interface to be presented with a second visual characteristic indicating that the new content related to the first content of the document is available for viewing by the author, wherein the write-learn operations comprise: (i) determining a topic of the first content of the document; (ii) identifying one 
The cited prior art on record ZUPANCIC JOHN (CA 2867547 A1) teaches, A computer-implemented method for content creation, the method having the steps of: receiving at least one keyword related to said content; creating a first query associated with said at least one keyword; providing said first query to at least one resource to discover information related to said at least one keyword to automatically provide at least one suggestion based on said discovered information to aid said user create content; and whereby said steps are executed in a recursive manner as said content is created. The cited prior art on record Kalyanpur; Aditya A. (US 20160147871 A1) teaches, a query and a passage are parsed by a language parser to detect noun-centric phrases and verb-centric phrases in the query and the passage. Entities, including at least one untyped entity, are identified based on the noun-centric phrases and relations are identified based on the verb-centric phrases. Entity pairs are created that include an entity identified in the query and an entity identified in the passage, each pair satisfies a matching criteria. Relation pairs are created that include a relation identified in the query and a relation identified in the passage, each pair satisfies a matching criteria. A passage score that indicates the likelihood that an answer to the query is contained in the passage is determined based on the entity pairs, the matching criteria satisfied by each entity pair, the elation pairs, and the matching criteria satisfied by each relation pair. The cited prior art on record MARANTZ; DANIEL (US 20130086031 A1) teaches, Methods, computer systems, and computer-readable storage media for maximizing information associated with content items on a search engine results page are provided. A total number of pixels available on the search engine results page is determined, and content items are received in response to a search query. Templates are selected from a set of pre-generated templates, and the content items are initially assigned to the templates such that a number of content items is maximized on the search engine results page. Next, and starting with the highest-ranked content item, an optimal size is determined for each of the templates such that the content-item-per-pixel is maximized within each template. After resizing the templates to the optimal size, the content items are presented on the search engine results page. 
The cited prior art on record ZUPANCIC JOHN (CA 2867547 A1), Kalyanpur; Aditya A. (US 20160147871 A1) and MARANTZ; DANIEL (US 20130086031 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “obtaining first content of a document that is being written by the author in a first user interface presented on a screen of a user device of the author, wherein the first user interface comprises a button presented with a first visual characteristic indicating that new content related to the first content of the document is not available for viewing by the author; while the document is being written in the first user interface: performing write-learn operations as applicable to the first content of the document; responsive to the write-learn operations identifying the new content related to the first content of the document, causing the button in the first user interface to be presented with a second visual characteristic indicating that the new content related to the first content of the document is available for viewing by the author”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 21 as a whole.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164